DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Patent Application No. 16/739,689, filed on January 10, 2020, now U.S. Patent No. 11,133,968, which is a continuation of International Application No. PCT/CN20I8/092506, filed on June 22, 2018.

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated August 30, 2021. Claims 1-7 are currently pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on August 30, 2021 and December 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,133,968. 
Claim 1 recites, “A method for determining a size of demodulation reference signal indication information, comprising: 
asending, by a network device, configuration information; wherein the configuration information comprises at least one of: a time domain resource configuration information set and demodulation reference signal (DMRS) configuration information, and the configuration information is used by a terminal device for determining a size of DMRS port indication information; the DMRS port 10indication information is used for indicating port information of a DlvMRS; 
wherein sending, by the network device, the configuration information comprises: 
sending, by the network device, the time domain resource configuration information set to the terminal device, wherein the number of bits which corresponds 15to DMRS configuration information for each time domain resource configuration in the time domain resource configuration information set and is required for indicating DMRS port information is the same.”
Claim 15 of U.S. Patent No. 11,133,968 recites, “A network device, comprising a processor and a memory for storing a computer program, wherein, when running the computer program, the processor is configured to control a network interface to: 
send configuration information; wherein the configuration information comprises at least one of: a time domain resource configuration information set and demodulation reference signal (DMRS) configuration information, and the configuration information is used by a terminal device for determining a size of DMRS port indication information; the DMRS port indication information is used for indicating port information of a DMRS; 
wherein the processor is further configured to control a network interface to: 
send the time domain resource configuration information set to the terminal device, wherein the number of bits which corresponds to DMRS configuration information for each time domain resource configuration in the time domain resource configuration information set and is required for indicating DMRS port information is the same.”
Based on the information presented above, claim 1 of the instant application is a method-step claim that comprises two steps, i.e., “sending, by a network device, configuration information” and “sending, by the network device, the time domain resource configuration information set to the terminal device” as indicated in italics above.
Claim 15 of U.S. Patent No. 11,133,968 includes similar elements, such as “send configuration information” and “send the time domain resource configuration information set to the terminal device” as indicated in italics, though it is written in an apparatus form, i.e., claiming a network device.
Consequently, claim 1 of the instant application is obvious based on the limitation of claim 15 of U.S. Patent No. 11,133,968.
Same rationale applies to claims 2-4 as follows:
8.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,133,968. 
9.	Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,133,968. 
10.	Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,133,968. 
11.	Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,133,968. 
Allowable Subject Matter
12.	Claims 1-7 would be allowable if rewritten or amended to overcome the claim rejection(s) under the nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance.
The closest prior art on record, Liu et al. (US 2020/0177358) and Ko (US 9,009,775) are generally directed to various aspects of the DMRS transmission that solves the technical problem of indicating DMRS resource and determining symbol/subcarriers for carrying the DMRS resource during DMRS transmission; the architecture for identifying a PLP group that includes the plurality of PLP from the FEC decoded broadcasting signal based on the first and the second signaling information, decoding at least one PLP of the identified PLP group, and providing the broadcasting service.
However, in consideration of the claim limitations and the information disclosure statement filed August 30, 2021 and December 27, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“sending, by the network device, the time domain resource configuration information set to the terminal device,” and “wherein the number of bits which corresponds 15to DMRS configuration information for each time domain resource configuration in the time domain resource configuration information set and is required for indicating DMRS port information is the same,” as specified in claim 1.
Dependent claims 2-7 are also allowable for incorporating the features recited in the independent claim.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Ko et al. (US 9,009,775) is directed to various aspects of the architecture for identifying a PLP group that includes the plurality of PLP from the FEC decoded broadcasting signal based on the first and the second signaling information, decoding at least one PLP of the identified PLP group, and providing the broadcasting service;
	Liu et al. (US 2020/0177358) is cited to show the method of DMRS transmission that solves the technical problem of indicating DMRS resource and determining symbol/subcarriers for carrying the DMRS resource during DMRS transmission;
	Hakola et al. (US 8,780,835) is directed to providing measures for channel access control, that exemplarily comprises obtaining a contention window assignment including an assignment of a size of a contention window for contention-based channel access, accessing a logical channel in a contention-based manner according to the contention window assignment, including allocating resources to the logical channel for data transmission, and modifying the size of the contention window based on a result of the resource allocation in terms of an aggregated bit rate allocated for data transmission and an aggregate target bit rate requirement of prioritized bit rates of the logical channel; 
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
	Gaal et al. (US 9,226,290) shows a method for assigning aggregated component carriers that includes receiving from a user equipment (UE) a set of rules associated with timing advance groups (TAGs) comprising allowable combinations of frequency bands and assigning the aggregated component carriers to at least one timing advance group based on the allowable combinations of frequency bands and the determined frequencies of the aggregated component carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473